Citation Nr: 0636390	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-03 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of cold 
injury to the hands.

3.  Entitlement to service connection for residuals of cold 
injury to the feet. 

4.  Entitlement to service connection for an upper 
gastrointestinal disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to January 
1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2003 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The RO considered the veteran's claim for service connection 
for a gastrointestinal disorder as having been previously 
denied.  In 1952, the veteran had filed a claim for service 
connection for a lower gastrointestinal disorder.  In the 
current claim, the veteran is seeking service connection for 
an upper gastrointestinal disorder.  The Board finds that it 
is a new claim, as opposed to one that was previously denied.  
The RO eventually considered this issue on the merits, and 
thus the veteran has not been prejudiced by the Board's 
labeling the issue as one that had not been previously 
denied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
residuals of cold injury to the hands is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Service connection for a respiratory disorder was denied 
in an August 1952 rating decision.  The veteran was notified 
of these determinations, and did not appeal the decision.

2.  Evidence associated with the claims file since the August 
1952 rating decision that denied service connection for a 
respiratory disorder provides evidence of a current 
respiratory disorder, which, when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

3.  There is a lack of competent evidence of a nexus between 
a respiratory disorder and service.

4.  The veteran does not have a current disability from 
residuals of cold injury to his feet that is related to his 
active duty service.

5.  There is a lack of competent evidence of a nexus between 
an upper gastrointestinal disorder and service. 


CONCLUSIONS OF LAW

1.  The August 1952 rating decision, which denied service 
connection for a respiratory disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence submitted to reopen the claim for service 
connection for a respiratory disorder is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  A respiratory disorder, diagnosed as chronic obstructive 
pulmonary disease, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  Cold injury residuals affecting the veteran's feet were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  An upper gastrointestinal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of a letter sent to 
the veteran in September 2003.  The content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Furthermore, notice sent to the 
veteran in July 2006 complied with the dictates outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

It must be noted that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which established new requirements regarding 
the VCAA notice and claims that had been previously denied.  
The veteran's claim regarding the respiratory disorder is a 
previously-denied claim, and thus the holding in this case 
would apply to this claim.  The Court held that the VCAA 
notice must include the bases for the denial in the prior 
decision and describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  Therefore, the question of what 
constitutes new and material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

In the present appeal, the September 2003 VCAA notice to the 
veteran did not address the fact that the veteran needed to 
submit new and material evidence to reopen the claim for 
service connection for a respiratory disorder.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, 4 Vet. App. at 394.  The veteran's claim is 
being reopened due to the submission of new and material 
evidence, and the RO's failure to inform the veteran of the 
evidence needed to reopen his claim is harmless error.  
Moreover, the Board may proceed to the merits as the RO, in 
the January 2005 statement of the case addressed the matter 
on the merits.  As such, the Board can proceed to the merits 
without prejudice to the veteran.  Id. 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the veteran's claim.  The RO has 
contacted all of the medical providers listed by the veteran.  
VA examination was provided to the veteran in October 2003.  
The Board notes that at the hearing held before the 
undersigned, the veteran's representative suggested that the 
VA conduct additional diagnostic testing.  The Board reviewed 
the examination report and does not find that the examination 
was inadequate for the purposes of adjudicating the case.  
The physician reviewed the veteran's medical history and 
listened to his complaints.  However, no further testing was 
recommended.  The Board relies on the training and expertise 
of the VA physician to recommend further testing, and in this 
case none was suggested.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the veteran.  



II.  New & Material Evidence

Service connection for a respiratory disorder was denied in 
an August 1952 rating decision.  The veteran did not appeal 
that determination, and it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the 
regulation, it states if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
respiratory disorder.  The claim for service connection for a 
respiratory disorder had been denied because it had been 
determined that the veteran did not have evidence of a 
current disability.  That was the specified basis for the 
denial.  Since the 1952 rating decision, evidence has been 
received that shows the veteran has a current respiratory 
disorder, diagnosed as chronic obstructive pulmonary disease.  
This relates to an unestablished fact necessary to 
substantiate the claim, and the claim is reopened and will be 
considered on the merits.  See 38 C.F.R. § 3.156(a).



III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Service connection will be presumed for certain chronic 
diseases (an organic disease of the nervous system such as 
peripheral neuropathy) which are manifest to a compensable 
degree within the year after qualifying active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The record reveals that the veteran served in the United 
States Marine Corps and received a Purple Heart.  For 
injuries that were alleged to have occurred during combat, 
38 U.S.C.A. § 1154(b) lightens the burden of establishing 
service connection.  

With regard to the propositions set forth in 38 U.S.C.A. § 
1154(b), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has explained that Section 1154(b) 
does not create a presumption that a combat veteran's alleged 
disease or injury is service connected.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  Section 1154(b) simply 
provides a factual basis upon which a determination can be 
made that a particular injury was incurred in service, but 
not a basis to link etiologically the injury in service to 
the current condition.  Cohen v. Brown, 10 Vet. App. 128, 
137-38 (1997).  The veteran must still meet his evidentiary 
burden with respect to service connection.  Collette, 82 F.3d 
at 392.  Consequently, in demonstrating a current disability 
or nexus to service connection the veteran must provide 
competent medical evidence.  Hickson, 12 Vet. App. at 253. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the veteran 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

As to the claim for service connection for residuals of cold 
injury to the feet, the veteran has neither provided nor 
identified medical evidence to show a current diagnosis of 
residuals of cold injury to the feet.  A grant of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
However, the record does not support a conclusion that the 
veteran has a current disability of the feet.  Without proof 
of current disability, service connection cannot be granted.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  

The service records indicate that the veteran served during 
the Korean Conflict.  His service medical records, however, 
do not contain any indication that he had complaints, 
diagnoses, or treatment for cold injury during that period of 
time.  Regardless, the veteran is a combat veteran and his 
statements and testimony regarding having sustained cold 
injuries to his feet while in Korea is accepted as true.  See 
38 U.S.C.A. § 1154(b).  At separation in January 1952, he was 
not found to have a foot disability, and the examining 
military physician noted that the veteran's feet were 
"normal."  Furthermore, the veteran also submitted to post 
service examinations in June 1952 and in July 1957.  Although 
he reported his cold injuries to the VA examiners, they did 
not find any objective evidence of frostbite residuals.  The 
diagnoses were frostbite, hands and feet, by history only.

Moreover, the current medical evidence of record does not 
include any medical statements or opinions that show the 
presence of residual disability of cold injury to the feet.  
A VA examination was conducted in October 2003.  The examiner 
reported that there were no physical findings to support 
significant cold injury.  While the Board does not doubt that 
the veteran sustained cold injuries during the Korean 
Conflict, without competent evidence of current residual 
disability, service connection may not be granted.  

As to the claim for service connection for a respiratory 
disorder, the Board accepts that the veteran had upper 
respiratory complaints in service as described by him.  See 
38 U.S.C.A. § 1154(b).  The separation examination shows that 
clinical evaluation of the lungs and chest was normal.  When 
the veteran was examined in June 1952, the examiner found no 
evidence of any respiratory disease, and a specific 
examination had been conducted to determine if the veteran 
had such disease.  The first showing of a diagnosis of 
chronic obstructive pulmonary disease was in May 2001, which 
is almost 50 years following the veteran's discharge from 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  There is no 
competent evidence of a nexus between the post service 
diagnosis of chronic obstructive pulmonary disease and 
service, to include evidence of continuity of symptomatology.  
Thus, the Board finds that service connection for a 
respiratory disorder cannot be granted.

As to the claim for service connection for an upper 
gastrointestinal disorder, the veteran asserts, and the Board 
accepts, that he had upper gastrointestinal symptoms while in 
service.  See 38 U.S.C.A. § 1154(b).  However, like the claim 
for service connection for a respiratory disorder, there is a 
lack of competent evidence of a nexus between a post service 
upper gastrointestinal disorder and service, to include 
continuity of symptomatology.  For example, when the veteran 
first filed claims for compensation in 1952, he did not 
include symptoms associated with the upper gastrointestinal 
system; rather, his complaint was based upon lower 
gastrointestinal symptoms, such as diarrhea.  At the June 
1952 examination, he discussed only symptoms associated with 
diarrhea.  The first showing of an upper gastrointestinal 
disorder was in September 1996, when the veteran was 
diagnosed with Barrett's esophagus.  In that record, the 
examiner noted that the diagnosis was established only one 
year prior.  This is many years after the veteran's discharge 
from service, and is evidence against a finding that this 
disability is attributable to service.  See Maxson, 12 Vet. 
App. 453.  

The veteran has asserted he developed the upper 
gastrointestinal symptoms as a result of eating partially-
frozen food while in service.  In the October 2003 VA 
examination report, the examiner stated that gastroesophageal 
reflux disease and Barrett's esophagitis were not associated 
with cold injury.  No medical professional has attributed the 
post service upper gastrointestinal symptoms to the veteran's 
service or any incident in service.  As noted above, while 
the veteran's testimony is credible, he is not competent to 
state that a current disorder is attributable to service, as 
that requires a medical opinion.  See Espiritu, 2 Vet. App. 
at 494.

Although the Board does not doubt the sincerity of the 
veteran's belief that he has current residuals of cold injury 
to his feet, a respiratory disorder, and an upper 
gastrointestinal disorder from his service in Korea, the 
objective medical evidence of record does not support a 
finding that they are causally related to his period of 
active duty.   As the preponderance of the evidence is 
against the veteran's claim for service connection, the 
benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for a respiratory disorder, the 
claim is reopened and is granted to this extent only.

Entitlement to service connection for a respiratory disorder, 
residuals of cold injury to the feet, and a gastrointestinal 
disorder is denied.


REMAND

In reviewing the claim for whether new and material evidence 
has been submitted to reopen the claim for residuals of cold 
injury to the hands, the Board finds that a remand is 
necessary.  As noted above, in Kent, the Court held that the 
VCAA notice must include the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Kent, 20 Vet. App. 1.  Therefore, 
the question of what constitutes new and material evidence to 
reopen a claim for service connection depends on the basis on 
which the prior claim was denied.  See Evans, 9 Vet. App. at 
283.  In the September 2003 letter, VA did not meet the 
requirements of Kent.  On remand, the veteran should be given 
appropriate notice with regard to his application to reopen 
the claim of entitlement to service connection for residuals 
of cold injury to the hands. 

The case is REMANDED to the RO for the following action:

1.  Provide the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice letter 
must describe the elements necessary to 
establish service connection for a 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  

2.  VA may conduct any additional 
development it finds appropriate.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


